Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 32 has multiple amendments that have not been shown in underline or strikethrough. Examiner has been able to determine the extent of these changes, and has therefore examined the claims as filed, however Applicant is reminded that every addition to the claims (from the previously filed claims) must be shown in underline and every removal from the claims (from the previously filed claims) must be shown in strikethrough. Examiner notes that this is required even if a change is minor (such as changing “doors” to “door” in claim 32), moving a limitation to a different part of the claim (as was done with “and re-installation of the knob” in claim 32), or slightly changing a word (as was done changing “on the door” to “from the door” in claim 32).
Examiner further notes that Applicant has submitted five separate copies of claims in the amendment filed 11/4/2021. Examiner notes that only one copy of the claims showing the amendments should be filed in response to an office action, as filing multiple copies makes it unclear which copy should be reviewed. Examiner notes that several copies had all of the formatting removed, and therefore showed limitations that were canceled in other copies filed on the same date. For purposes of examination, Examiner has examined only the copy that shows markups and is labeled “page 2 of 9” through “page 5 of 9”.
Examiner further notes that all papers filed to the office should have at least double spacing. 
Specification
Applicant has filed three substitute specifications in the response filed 11/4/2021. These specifications have not been entered because they does not conform to 37 CFR 1.125(b) and 

Claim Objections
Claims 32-41 and 53-58 are objected to because they are replete with grammatical and formatting informalities. Applicant should review the entirety of the claims for these and other informalities.
Claim 37 “tapper” should be replaced with “taper”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 32 recites “with nominal outside diameter of 2 1/8 inch”. This was added by preliminary amendment on 1/1/2021 and is not supported by the original disclosure. This limitation is therefore new matter.
Claim 32 recites “coating” and “uncoated”. This was added by preliminary amendment on 3/6/2021 and is not supported by the original disclosure. This limitation is therefore new matter.
Claim 32 recites “drying period” and “drying period of the coating”. This has been added by amendment but is not supported by the original disclosure. This limitation is therefore new matter.
Claim 33 recites “coating”. This was added by preliminary amendment on 3/6/2021 and is not supported by the original disclosure. This limitation is therefore new matter.
Claim 40 recites “coated”. This was added by preliminary amendment on 3/6/2021 and is not supported by the original disclosure. This limitation is therefore new matter.
Claim 41 recites “coating”. This was added by preliminary amendment on 3/6/2021 and is not supported by the original disclosure. This limitation is therefore new matter.
Claim 41 recites “or curing”. This was added by preliminary amendment on 3/6/2021 and is not supported by the original disclosure. This limitation is therefore new matter.
Claim 54 recites “a slot extending the entire axial length forming the plunger access. This has been added by amendment but is not supported by the original disclosure. This limitation is therefore new matter.
Claim 56 recites “coating”, “for the coating and drying period”, and “the coating”. These have been added by amendment but are not supported by the original disclosure. These limitations are therefore new matter.

Claims 32-41 and 53-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a spacer, does not reasonably provide enablement for utilizing the spacer for coating between the door and the flange of the door knob without the removal and re-installation of the knob on the door.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. As seen in Figure 5, the door knob must be removed from the door in order to allow insertion of the spacer into the door knob hole, and then the knob can be reinstalled. This is contrary to what is claimed. It would not be clear to one having ordinary skill in the art before the effective filing date of the claimed invention given the disclosure how to utilize the spacer without first removing and then reinstalling the knob on the door.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  

Claims 32-41 and 53-58 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 32-41 and 53-58 are unclear as to how the spacer can perform the function of allowing coating between the door and the flange of the door knob without the removal and re-installation of the knob on the door. There is no information in the disclosure as to how the spacer could be installed between an existing door and door knob without first removing and then reinstalling the door knob.
Claim 32: “the flange” lacks antecedent basis.
Claim 32: “the door knob flange” lacks antecedent basis.
Claim 32: “the knobs plunger” lacks antecedent basis.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 32 recites “access for…other mechanical components”. It is unclear what is encompassed by this limitation.
Claim 34 “the axial side” lacks antecedent basis.
Claim 34 “the radial center” lacks antecedent basis.
Claim 34 “the mechanical parts” lacks antecedent basis.
Claim 34 “the center” lacks antecedent basis.

Claim 35 recites “plunger access”. It is unclear if this is a same or different access as previously recited in claim 32. The claim language appears to be reciting an additional plunger access, however only one plunger access has been disclosed in the original disclosure. Examiner has interpreted this to be the same plunger access. When referring to a previously recited component, Applicant should use language such as “the plunger access” or “said plunger access”.
Claim 35 “the knob’s spindle” lacks antecedent basis.
Claim 36 is unclear because it appears to rely on structure of the knob and door but recites no additional structure of the spacer itself.
Claim 37 recites “is designed”. It is unclear if the limitations which follow are positively recited.
Claim 38 “the knob hole” lacks antecedent basis.
Claim 39 recites “a tube”. This is unclear if this is the same tube as previously recited.
Claim 39 recites “plunger access”. This is unclear if this is the same plunger access previously recited.
Claim 39 recites “fastener hole”. This is unclear if this is the same fastener hole previously recited.
Claim 39 recites “the opposite side of the tube”. This limitation lacks antecedent basis.
Claim 53 recites “a tube”. This is unclear if this is the same tube previously recited.
Claim 54 recites “a tube”. This is unclear if this is the same tube previously recited.
Claim 55 recites “a plastic tube”, “plunger access”, and “fastener hole”. It is unclear if these are the same limitations previously recited.
Claim 56 recites “the flange”, “the coating and drying period”, “the coating”, and “the plunger”. These limitations lack antecedent basis. 

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 56 recites “features reducing the volume of material…”. It is unclear what is encompassed by this limitation.
Claim 58 is unclear as to what is “configured as a parallelogram or diamond shape with overhang angles of 40 degrees”. 
Claims 33-41, 53-55, and 57-58 are dependent claims and are unclear for the same reasons as those claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-41 and 53-58, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Alvord (US 330,188), herein referred to as ‘188, in view of Marks (US 2010/0072762), herein referred to as ‘762, and further in view of Applicant’s Admitted Prior Art (herein referred to as APA).
For Claim 32, as best understood, ‘188 discloses a spacer [capable of use on a door handle for coating between the door and the flange of the doors knob without the removal and re-installation of the knob on the door, while providing a rigid connection between knob and door, without leaving uncoated area behind the door knob flange], comprised of a round tube (Figure 1: J).
‘188 does not disclose tapered ends or a hole [for a fastener] and accesses, but instead teaches stepped down ends.
‘762 teaches a spacer (7) having tapered ends (as seen in Figure 2) with a hole (unnumbered holes seen in Figure 2) capable of receiving a fastener, and accesses (15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the tapered ends, hole, and accesses of ‘762 to the spacer of ‘188. One would be motivated to make such a modification in order to allow for the attachment of a latching mechanism to the door handle and spacer of ‘188.
 ‘188 does not disclose wherein the spacer has typical nominal outside diameter of 2 1/8 inch. ‘188 is instead silent as to the nominal outside diameter of the spacer. ’188 instead shows wherein the outside diameter of the spacer (J) is the same as the interior diameter of the item through which it is inserted (as seen in Figure 1). 

It would therefore be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spacer (J) having a nominal outside diameter of 2 1/8 inches for installing it through a door hole that is a nominal inside diameter of 2/18 inches. One would be motivated to make such a modification in order to allow the spacer and handle of ‘188 to be secured to the existing holes of typical handles.
For Claim 33, as best understood, ‘188 further teaches wherein the spacer (J) creates space (as seen in Figure 1), [capable of coating between the knobs flange and the door], by providing a surface (exterior surface of J facing towards knobs) [capable of knob mounting wider than the door].
‘188 does not disclose wherein the space is a nominal 1/8 inch or wherein the space length is 2 3/8 +/- 1/16 inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the space and length limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (See MPEP § 2144.05). One would be motivated to make such a modification in order to allow the tube to receive a spindle of a correspondingly sized door knob.

For Claim 34, as best understood, ‘762 further teaches an access (‘762: 15) in an axial side of the tube (‘762: 7) [capable of receiving the mechanical parts of the knob such as spindle, fasteners, and other knob components, through the radial center of the door handle spacer].
‘188 and ‘762 do not disclose wherein the inside diameter is 1 7/8 +/- 1/16 inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (See MPEP § 2144.05). One would be motivated to make such a modification in order to allow the tube to receive a spindle of a correspondingly sized door knob.
For Claim 35, as best understood, ‘762 further teaches comprising of plunger access (‘762: 15) [capable of receiving the knobs plunger to pass through and mate with the spindle after the door handle spacer has been inserted into the door, allowing the door knob to operate while the door knob and door handle space are installed on the door].
For Claim 36, as best understood, ‘188 further teaches the spacer [capable of maintaining a rigid connection between knob and door, due to the tight slip fit or press fit into the doors hole, capable of being inserted by hand without any tools] (wherein the spacer J is shown as having a similar outer diameter as the member through which it is inserted as seen in Figure 1, which inherently results in a tight slip fit or press fit). ‘176 further teaches the spacer aided by a fastener (35).
For Claim 37, as best understood, ‘188 further teaches the spacer [capable of having a press fit into the doors hole] (wherein the space J is shown as having a similar outer diameter as the member through which it is inserted as seen in Figure 1, which inherently results in a tight slip fit or press fit). ‘188 further teaches a radius (reduced radius of spacer J at the stepped portion as seen in Figure 1) to align with a member through which it is inserted (as seen in Figure 1). ‘188 is therefore [capable of insertion via a radius to align the door handle spacer with the doors hole]. ‘188 further teaches wherein the insertion is facilitated by a radius (reduced radius of spacer J at the stepped portion as seen in Figure1).
For Claim 38, as best understood, ‘188 further teaches the spacer (J) is [capable of being inserted into the door by hand, without any tools, because the round tube is comprised of 
For Claim 39, as best understood, ‘188 in view of ‘762 teaches the spacer (‘188: J) having the fastener hole (‘762: unnumbered holes seen in Figure 2). ‘762 further teaches a tube (7) with the plunger access (15) and a fastener access (unnumbered holes as seen in Figure 2) for insertion into a door knob hole by hand without any tools where retention in the door knob hole is aided by a fastener (35) installed in the fastener hole. ‘762 does not teach wherein the fastener hole is on the opposite side of the tube from the plunger access. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the fastener hole such that it is formed on the opposite side of the tube from the plunger access since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to make the fastener hole more easily accessible.
For Claims 40 and 41, as best understood, ‘188 in view of ‘762 and APA teach all the limitations of the spacer as outlined above. Examiner notes that these would be considered to be product-by-process claims due to the limitations “inserted”, “installed”, “assembled”, “coated”, “left to dry”, “removal”, “remain”, etc. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
For Claim 53, as best understood, ‘188 in view of ‘762 and APA further teach wherein the door handle spacer is a tube with a hole in one side forming the plunger access (‘762: 15).
For Claim 55, as best understood, ‘188 in view of ‘762 and APA further teach wherein the tube has the plunger access (‘762: 15) and fastener hole (unnumbered holes as seen in 
For Claim 56, ‘188 in view of ‘762 and APA teach or render obvious all the limitations as outlined above with respect to claims 32-41 and 53-55. ‘188 and ‘762 each further teach the spacer containing features reducing the volume of material comprising the door handle spacer (wherein the spacer of ‘188 and ‘762 each contain holes which inherently reduce the volume of material compared to not utilizing holes).
For Claim 57, ‘188 and ‘762 each further teach wherein the feature for reducing material volume is a hole through the tube.
For Claim 58, ‘188 further discloses wherein the feature for reducing material volume is configured as a parallelogram or diamond shape (Figure 2: K). ‘188 does not disclose wherein the parallelogram or diamond shape has overhang angles of 40 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Examiner notes subject matter appearing above in square brackets [example] has been interpreted as intended use or functional language and the structure of the prior art is capable of performing the intended use or  function.


Helpful Information for Pro-se Applicant
Examiner notes that Applicant appears unfamiliar with the patent prosecution process.  The following information may be helpful for properly formatting your application. Applicant is cautioned that no new matter should be entered when amending the application.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)


Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.



Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
With respect to new matter rejections, Applicant argues that coating refers to a number of processes in which paint is applied. While this may be correct, Applicant originally only referred to “painting”, but later broadened the claims to encompass “coating”, which is broader than painting. No recitations are made to “coating” in the originally filed application. Applicant added the new matter of “coating” after receiving a restriction in which the previous Examiner referenced “coating”. Applicant has made no specific citation to where “coating” is disclosed in the originally filed application. Examiner maintains that this is new matter.
With respect to Claim 32, Applicant argues that the spacer having nominal outside diameter of 2 1/8 inches is not new matter. This is incorrect. This dimension originally only referred to the dimensions of the door/knob hole, not of the spacer. Applicant’s argument is not convincing. 
With respect to the prior art rejections, Applicant argues that Alvord ‘188 does not disclose a spacer because the word spacer does not appear in the disclosure. This is incorrect. As cited in the above rejections, member “J” of the ‘188 patent is relied upon by Examiner as the spacer. Applicant’s arguments are not convincing. 
Applicant further argues that the spacer “J” of ‘188 serves a different purpose. Examiner notes that despite serving additional purposes, the spacer “J” is capable of performing the intended use spacing functions that are functionally recited. Examiner maintains the rejection. 
With respect to the ‘762 reference, Applicant argues that member “7” is not a spacer because it is a latch retractor. Examiner notes that while member “7” may perform additional functions, it is capable of performing spacing functions that are functionally recited. Examiner maintains the rejection.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US D573453 teaches a similar structure that has not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677